DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. § 112(b) have been withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 10-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0038805 to Chun in view of applicant’s admitted prior art (“AAPA”).
Regarding claim 1, Chun discloses an apparatus, comprising:
a volatile memory (DRAM 302, see fig. 3);
a control circuit coupled to the volatile memory (SOC 304, see fig. 3); and
a temperature sensor coupled to the control circuit and configured to provide a current temperature of the control circuit (temperature sensor 322e, see fig. 3 and paragraph 53, the temperature sensor 322e reports the temperature of the SOC which is the control circuit).
Chun also discloses predicting a rate of change of temperature based on the calculated power readings of the processors and the temperature sensor readings (see paragraph 56).
Chun does not disclose a non-volatile memory coupled with the volatile memory, the control circuit coupled between the NVM and SDRAM configured to perform the temperature prediction in response to receipt of a command to perform a data transfer operation between the volatile memory and the NVM and the prediction to be whether the data transfer operation will cause a temperature of the control circuit to exceed a specified maximum operating temperature. AAPA discloses hybrid memory modules that include a volatile DRAM and a NVM with the capability to transfer data between the two (see paragraph 1 of present specification). AAPA also discloses that such a data transfer operation can cause a change in temperature beyond an operation limit of the memory module. It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the temperature sensor and prediction disclosed by Chun in a hybrid memory module of AAPA in order to predict when a data transfer operation between the DRAM and NVM would cause the temperature to exceed an operation limit in order to enable appropriate action to cool the memory system (see paragraph 5 of Chun).
Regarding claim 2, the combination of Chun and AAPA renders obvious the apparatus wherein the control circuit is configured to predict whether the data transfer operation will cause the temperature of the control circuit to exceed a specified maximum operating temperature based on a predicted temperature increase for the data transfer operation (see paragraph 30 of Chun, the temperature variation for an operation is predicted).
Regarding claim 3, the combination of Chun and AAPA renders obvious the apparatus wherein the control circuit is configured to predict whether the data transfer operation will cause the temperature of the control circuit to exceed a specified maximum operating temperature based on the current temperature (see paragraph 31 of Chun).
Regarding claim 10, the combination of Chun and AAPA renders obvious the apparatus wherein the memory or the NVM comprises the temperature sensor (temperature sensor 322a, see fig. 3 of Chun).
Regarding claim 11, the combination of Chun and AAPA renders obvious the apparatus wherein the temperature sensor comprises discrete component separate from the volatile memory and the NVM (temperature sensors 322e, see fig. 3 of Chun).
Regarding claim 12, the combination of Chun and AAPA renders obvious an apparatus, comprising a memory module comprising a SDRAM coupled to a NVM via a controller (see paragraph 1 of present specification), wherein, in response to a request to initiate a save or restore operation to transfer data between the SDRAM and the NVM, the controller is configured to predict whether a current temperature of the controller will increase to exceed a maximum operating temperature during the save or restore operation based on a predicted temperature increase (see combination as set forth in above rejection).
Regarding claim 13, the combination of Chun and AAPA renders obvious the apparatus wherein the controller includes a thermal event prediction circuit configured to, prior to starting the save or restore operation, cause the controller to perform an action in response to a prediction that the current temperature will increase to exceed the maximum operating temperature (see paragraph 44 of Chun, if the prediction is for an increase in temperature, power is increased to the cooling device).
Regarding claim 18, the combination of Chun and AAPA renders obvious the apparatus wherein the controller is configured to perform the save or restore operation in response to a prediction that a predicted peak temperature reached during the same or restore operation will remain less than the maximum operation temperature (Chun performs the operation regardless of the temperature prediction, the temperature prediction changes the cooling device).
Regarding claim 19, the combination of Chun and AAPA renders obvious the apparatus wherein the controller is configured to update the predicted temperature increase based on a total temperature increase measured during the save or restore operation (see paragraph 31 of Chun, the predicted temperature changes takes into account the current measured temperature).
Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of AAPA and further in view of US PGPub 2019/0012263 to Jenne et al. (“Jenne”).
AAPA discloses receiving, at a control circuit, a first command for a save operation in which contents of a volatile memory is transferred to a non-volatile memory or a second command for a restore operation in which contents of the non-volatile memory is written back to the volatile memory (see paragraph 1 of AAPA). AAPA also discloses an operational limit that, when reached, will abort the save or restore operation.
AAPA does not disclose, but Chun discloses, in  response to the first command for the save operation or the second command for the restore operation, determining, via logic, whether a temperature during the save operation or the restore operation  will exceed a threshold value (see paragraph 30 of Chun, a temperature prediction can be made for an operation of the memory module), and determining whether to perform the save operation or the restore operation or take another action (see paragraph 44 of Chun, if the prediction is for an increase in temperature, another action is taken to increase power to cooling devices). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the temperature prediction of Chun to determine if a save or restore operation would cause the operating temperature to exceed the operational limit in order to enable proper cooling of the device as well as avoid aborted save or restore operations.
AAPA and Chun do not disclose the control circuit, non-volatile memory and volatile memory to be part of a NVDIMM. Jenn discloses the use of NVDIMMs to package a volatile memory, non-volatile memory, and controller (see fig. 1 and paragraph 5 of Jenne). It would have been obvious at the time the application was filed to a person of ordinary skill in the art for the controller, non-volatile memory, and volatile memory to be part of a NVDIMM since that was a known format for integrating such components.
Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been fully considered but they are not persuasive. Applicant argues that Chun does not disclose an apparatus including a temperature sensor coupled to the control circuit and configure to provide a current temperature of the control circuit because Chun discloses temperature sensors that “measure localized temperatures for one or more physical locations with in the memory…” Examiner respectfully disagrees and notes that Chun discloses a temperature sensor 322e that measures the temperature of the control circuit in addition to other temperature sensors that measure the temperature of the memory device (see paragraph 55). Moreover, the disclosure as a whole is related to the thermal regulation of the entire system on a chip, which includes both the memory devices as well as the control circuit. 
Applicant’s arguments with regard to claim 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jenne.
Allowable Subject Matter
Claims 4-9, 14-17, and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose, during a boot operation, measuring a temperature increase during a test data transfer operation to determine the predicted temperature increase.
Regarding claims 5-9, 14, and 24-26, the prior art does not disclose canceling the data transfer operation, generating an entry in an error log, or initiating an idle period to delay start of a data transfer operation in response to a determination that the data transfer will cause the temperature of the control circuit to exceed the specified maximum operating temperature.
Regarding claims 15-17, the prior art does not disclose performing a calibration operation to determine the predicted temperature increase.
Regarding claims 21-23, the prior art does not disclose determining a peak temperature based on a current temperature and a predicted temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132